IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: T.W.                               : No. 802 MAL 2016
                                          :
                                          :
PETITION OF: T.W.                         : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.